 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHawg-N-Action, Inc. and International Union ofOperating Engineers, Local No. 9, AFL-CIO,CLC. Case 27-CA-805324 January 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a charge filed by the Union 21 September1982, the General Counsel of the National LaborRelations Board issued a complaint 28 October1982 against the Company, the Respondent, alleg-ing that it has violated Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act. Although properly served copies of thecharge and complaint, the Company has failed tofile an answer.On 8 December 1982 the General Counsel filed aMotion for Summary Judgment. On 14 December1982 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany filed no response and the averments ofthe Motion for Summary Judgment and of the at-tached supporting exhibitsl stand uncontroverted.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 10 days ofservice, "all the allegations in the complaint shallbe deemed to be admitted to be true and shall be sofound by the Board." Further, according to Exhibit5 submitted by counsel for the General Counsel, on24 November 1982 the counsel for the GeneralCounsel notified the Company by mail of the con-sequences of failure to file an answer. No answerswere received from the Respondent by 8 Decem-ber 1982, the date of the Motion for SummaryJudgment.I February 4, 1982, counsel for the General Counsel filed a "Supple-mental to Motion for Summary Judgment" in which he requests that theBoard accept as an additional attachment to the Motion for SummaryJudgment a copy of the 1978-81 collective-bargaining agreement betweenthe Respondent and the Union. The Board herein grants that request.268 NLRB No. 82FINDINGS OF FACT1. JURISDICTIONThe Company, a Colorado corporation, is a con-tractor in the construction industry, engaged pri-marily in excavation projects, at its facility inDenver, Colorado, where it annually purchases andreceives goods and materials valued in excess of$50,000 directly from points located outside theState of Colorado and annually performs servicesvalued in excess of $50,000 for other firms whichannually, in the course of their operations withinColorado, individually purchase and receive mate-rials and services valued in excess of $50,000 di-rectly from firms located outside Colorado. Wefind that the Company is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act and that the Union is a labor organi-zation within the meaning of Section 2(5) of theAct.A. The UnitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All employees of the Respondent who operate,maintain, monitor, assemble, or repair poweroperated equipment or plants and all employ-ees of the Respondent who assist such employ-ees; but excluding all superintendents, assistantsuperintendents, supervisory personnel abovethe rank of general foreman, general foremen,specified foremen, professional engineers, mes-senger boys, guards, confidential employees,office employees, architects, draftsmen, and in-spectors.At all times material herein, the Union has beenand is the exclusive collective-bargaining represent-ative of these employees by virtue of Section 9(a)of the Act and its collective-bargaining agreementswith the Respondent, the most recent of which iseffective from 1 May 1981 to 30 April 1984.B. The Request to Bargain and the Respondent'sRefusalOn or about 25 August 1982 the Union request-ed, by letter,2that the Respondent furnish it withinformation regarding, in general, the business rela-tionship between the Respondent and J. L. Exca-vating, Inc. The Union stated that it had learnedthat the Respondent's president, John Lint, andperhaps other principals of the Respondent had es-2 Attached hereto as "Appendix B."616 HAWG-N-ACTION, INC.tablished an "alter ego" company which wouldthus be a "party" to the then current collective-bargaining agreement between the Respondent andthe Union. The Union further stated that the re-quested information was "necessary and relevant"to its duty to administer the collective-bargainingagreement.It has long been held that an employer has anobligation, as part of its duty to bargain in goodfaith, to provide information needed by a bargain-ing representative for the proper performance of itsduties.3Where the information sought concerningthe relationship of an employer party to a bargain-ing agreement with another employer not in com-pliance with that agreement has a reasonable rel-evance to the union's duty to administer and en-force the agreement, the Board has held that theemployer party to the agreement must supply theinformation requested.4In this case, informationobtained by the Union from other sources, the ac-curacy of which is not disputed by the Respondent,tends to indicate that the Respondent and J. L. Ex-cavating, Inc. are alter egos and justifies theUnion's seeking relevant information to decidewhether its agreement with the Respondent hadbeen violated. Finally, the questions addressed tothe Respondent by the Union are within the ambitof inquiries found by the Board to be reasonablyrelevant to the administration and enforcement of acollective-bargaining agreement. See cases cited atfootnote 4, supra.On the basis of the foregoing findings, we con-clude that the information requested by the Unionis relevant and essential to the performance of itsobligation as the bargaining representative of theemployees of the Respondent. It is further foundthat the Respondent, by failing and refusing to pro-vide the information requested by the Union, vio-lated and is violating Section 8(a)(5) and (1) of theAct. 5CONCLUSIONS OF LAW1. By failing and refusing to provide the Unionwith the information it requested in its letter to theRespondent dated 25 August 1982 the Companyhas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.As we have found that the Respondent refusedto give to the Union relevant information which it3 NLRB v. Truitt Mfg. Co., 351 U.S. 149 (1956).' Doubarn Sheet Metal, 243 NLRB 821 (1979); Hebert & Co., et al., 259NLRB 881 (1981); Associated General Contractors of California. 242NLRB 891 (1979).a In light of the complaint's allegations, in combination with the Re-spondent's complete failure to respond to those allegations, ChairmanDotson and Member Hunter agrees with their colleague that a violationhas been established in the particular circumstances of this case.requested for the purposes of administering and en-forcing the collective-bargaining agreement, weshall order that the Respondent furnish the Unionwith the information it requested concerning theRespondent's relationship with another company.2. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeacton designed to effectuate the policies of the Act.ORDERThe National Labor Relations Board orders thatthe Respondent, Hawg-N-Action, Denver, Colora-do, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Refusing to bargain collectively with Interna-tional Union of Operating Engineers, Local No. 9,AFL-CIO, CLC, by refusing to furnish it with theinformation requested in its letter to the Respond-ent dated 25 August 1982.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guranteed them by Section 7 ofthe Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Upon request, bargain collectively with Inter-national Union of Operating Engineers, Local No.9, AFL-CIO, CLC, by furnishing the said labororganization with the information it requested byits letter dated 25 August 1982.(b) Post at its facility in Denver, Colorado,copies of the attached notice marked "AppendixA."6Copies of the notice, on forms provided bythe Regional Director for Region 27, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.6 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."617 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by the notice.WE WILL NOT refuse to bargain collectively withInternational Union of Operating Engineers, LocalNo. 9, AFL-CIO, CLC, by failing and refusing tofurnish the said labor organization with the infor-mation requested in the Union's letter to us dated25 August 1982.WE WILL, upon request, furnish InternationalUnion of Operating Engineers, Local No. 9, AFL-CIO, CLC, with the information requested in theUnion's letter to us dated 25 August 1982.HAWG-N-ACTION, INC.APPENDIX BI am writing to you on behalf of the InternationalUnion of Operating Engineers, Local Union No. 9. It hascome to my attention that Hawg-N-Action is, or may be,in violation of the collective bargaining agreement withLocal 9 by reason of the establishment by yourself and,perhaps other principals of Hawg-N-Action, Inc., of analter-ego company under the terms of the NationalLabor Relations Act, which company is, I believe,known as J. L. Excavating, Inc. Specifically, we believethat the relationship between Hawg-N-Action, Inc., andJ. L. Excavating, Inc. is or may be such that J. L. Exca-vating, Inc. is party to the existing contract betweenHawg-N-Action, Inc. (which contract has never beendisavowed through the course of the bankruptcy pro-ceedings) and Local 9.The following information is necessary and relevant tothe Union's administration of the contract, and is soughtin furtherance of its duty of fair representation to all per-sons represented by it under the terms of the current col-lective bargaining agreement. We would appreciate yourpreparing answers to the following questions. Unless wehave received the information sought within ten days ofyour receipt of this letter, we will take appropriateaction with the National Labor Relations Board.1. Please identify each officer, shareholder, director, orother management representative of Hawg-N-Action,Inc. since October 6, 1981 by name, title or titles, anddates during which they filled or have filled the positionidentified. As to each such person, state whether theyhold or have held at any time since October 6, 1981, anyposition in J. L. Excavating, Inc. If so, identify thenature of the position(s) they hold or held; the date uponwhich such persons commenced to hold the position(s)named; and, if appropriate, the date you which theyceased to hold said position(s) in J. L. Excavating, Inc.2. State the name of each person who currently has, orhas had at any time since October 6, 1981 a function re-lated to labor relations for Hawg-N-Action, Inc. As toeach such person, identify the person's title and the exactnature of their function. If any person has performedsuch a function since October 6, 1981 and no longerdoes, or any person has begun to perform such a func-tion since October 6, 1981 state the first and last datesupon which that person performed that function.3. State the name of each person who has or has hadsince October 6, 1981 a function related to labor relationsfor J. L. Excavating, Inc. As to each such person, identi-fy the person's title and the exact nature of their func-tion. If any person has performed such a function sinceOctober 6, 1981 and no longer does, or any person hasbegun to perform such a function since October 6, 1981state the first and last dates upon which that person per-formed that function.4. Identify all customers of J. L. Excavating, Inc.'ssince its commencement of business and identify thosewho are now or were formerly customers of Hawg-N-Action, Inc.5. State the nature of business engaged in by Hawg-N-Action, Inc.6. State the nature of business engaged in by J. L. Ex-cavating, Inc.7. Identify all persons who currently perform or haveperformed since October 6, 1981 clerical, administrative,bookkeeping, managerial, engineering, estimating, orother services for Hawg-N-Action, Inc. As to each suchperson, identify the exact nature of the services per-formed. If the person now performing any or all of thesefunctions has changed since October 6, 1981, identify thedates during which each function was performed by eachperson.8. Identify all persons who now perform or have per-formed since October 6, 1981 clerical, administrative,bookkeeping, managerial, engineering, estimating, orother services for J. L. Excavating, Inc. As to each suchperson, identify the exact nature of the services per-formed. If the person now performing any of all or thesefunctions has changed since October 6, 1981, identify thedates during which each function was performed by eachperson.9. Identify all persons who now perform or have per-formed supervisory functions for Hawg-N-Action, Inc.since October 6, May 1, 1981 and state the nature of thefunctions performed by each such person. If such person-nel has changed at any time since October 6, 1981, iden-tify the dates during which each person performed su-pervisory functions.10. Identify all persons who now perform or have per-formed supervisory functions for J. L. Excavating, Inc.since October 6, 1981 and state the nature of the func-tions performed by each such person. If such personnelhas changed at any time since October 6, 1981, identifythe dates during which each person performed superviso-ry functions.11. Are Hawg-N-Action, Inc. and J. L. Excavating,Inc. joint beneficiaries of, or otherwise covered by, anyinsurance policy or surety bond?618 HAWG-N-ACTION, INC.12. Describe the skills possessed by employees ofHawg-N-Action, Inc. performing what you consider tobe employment covered by your collective bargainingagreement with Local 9.13. Describe the skills possessed by all classificationsof employees of J. L. Excavating, Inc.14. Identify all former employees of Hawg-N-Action,Inc. that are now or have been at any time since October6, 1981 employed by J. L. Excavating, Inc. As to eachsuch person, list his or her job title; the date upon whichsuch person was hired by J. L. Excavating, Inc.; theirjob title at date of hire; the person by whom they werehired; and, if appropriate, the date and circumstancesunder which such person severed his or her employmentwith J. L. Excavating, Inc., including, if the person wasterminated, the name and job title of the person bywhom terminated.15. Are or was J. L. Excavating, Inc. and J. L. Exca-vating, Inc. Subchapter S corporations for federal taxpurposes? If so state the names of the persons recogniz-ing income.16. Identify precisely (name and serial number) theequipment belonging to Hawg-N-Action, Inc. which wasused by J. L. Excavating, Inc. on the project on Havanaand Parker Roads for Great West Construction.17. Identify any other equipment belonging to Hawg-N-Action, Inc. which has been used at any time by J. L.Excavating, Inc., stating the name and serial number ofthe equipment; the contractor for whom the work wasperformed; the location and nature of the work done;and the dates during which the equipment was used.State whether any payments have been made by J. L.Excavating, Inc. to Hawg-N-Action, Inc. for the use ofsuch equipment, and if so, how much the payment wasand when the payment was made.18. State whether any assests or money (other than asidentified above) has been loaned between Hawg-N-Action, Inc. and J. L. Excavating, Inc. If loans havetaken place, describe the amount of money or the assetloaned and the terms and conditions of such loan. Statewhether those terms and conditions are in writing.19. Have any employees of J. L. Excavating, Inc. per-formed any work in the field since October 6, 1981 onjobs for which Hawg-N-Action, Inc. was the excavatingsubcontractor, and if so, identify the employee(s) in ques-tion; the job site(s) upon which they performed work;the dates during which such work was performed; andthe identity of the person or persons supervising them inthe field.20. State whether J. L. Excavating, Inc. has used anyvehicle, machinery or equipment not belonging to Hawg-N-Action, Inc. If so, state from whom that vehicle, ma-chinery or equipment was leased or purchased; terms ofthe lease or purchased agreement and, if appropriate,identify the borrower and guarantor of any loan taken byJ. L. Excavating, Inc. to finance the lease or purchase.21. Identify any machinery, vehicle or equipmentdoing work for J. L. Excavating, Inc. which carries or atany time carried the Hawg-N-Action, Inc. logo or otheridentification.22. State whether any money from John Lint's person-al account at the United Bank of Denver (that accountinto which certain checks written to Hawg-N-Action,Inc. since May, 1982, were deposited) has been investedin and/or spent on behalf of J. L. Excavating, Inc. byJohn Lint. (Do not attempt to trace particular funds.)23. For each individual named in answer to any ques-tion in this letter, state that person's family or blood rela-tionship to John Lint.619